— In an action to recover damages for personal injuries, the plaintiffs appeal from an order of the Supreme Court, Westchester County (Colabella, J.), dated January 29, 2003, which granted the defendant’s motion to vacate his default in answering the complaint and for leave to serve a late answer.
Ordered that the order is affirmed, with costs.
The Supreme Court providently exercised its discretion in granting the defendant’s motion to vacate his default in answering the complaint and for leave to serve a late answer (see CPLR 5015 [a] [1]; Fidelity & Deposit Co. of Md. v Arthur Andersen & Co., 60 NY2d 693 [1983]; Parker v City of New York, 272 AD2d 310 [2000]). Ritter, J.P., Smith, Friedmann, H. Miller and Crane, JJ., concur.